Citation Nr: 1039429	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri



THE ISSUE

Entitlement to a full-size foam mattress.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the Department of 
Veterans Affairs Medical Center in St. Louis, Missouri (VAMC) and 
Board remand.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is again remanded to the VAMC via the Appeals 
Management Center in Washington, DC.


REMAND

In August 2009, the Board remanded the Veteran's claim to obtain 
and associate all records relied upon by the VAMC in the denial 
of the Veteran's claim with the Veteran's medical file and claims 
file.  However, a review of the Veteran's medical file reflects 
that the VAMC has taken no action at all with regard to the 
directives contained within the August 2009 remand.  RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it fails 
to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Moreover, the Veteran's claims file is no longer 
associated with his appeal.  Accordingly, for the reasons 
explained below, remand is again required for compliance with the 
Board's August 2009 remand.  In addition, the VAMC must obtain 
and associate the Veteran's claims file with his medical file for 
consideration in his appeal.

The Veteran is seeking entitlement to a full-size foam mattress 
from the VAMC Prosthetics Department.  He contends that a full-
size foam mattress is necessary due to his dust allergies.  
According to the August 2009 Board remand, the Veteran's claims 
file showed that service connection was granted for :  1) 
neurosis and general anxiety disorder; 2) hearing loss; 3) 
tinnitus; 4) irritable colon; 5) perforation of the tympanic 
membrane; 6) gastritis; 7) cold injury residuals; and 8) 
impairment of the clavicle or scapula.  The Veteran has a 
combined disability rating of 100 percent for his service-
connected disorders.  38 C.F.R. § 4.25 (2009).

As noted in the August 2009 Board remand, the Veteran's medical 
file and claims file revealed that there were relevant records 
relied upon by the VAMC in its denial of the Veteran's claim 
which were not associated with the medical or claims file.  The 
VAMC issued a statement of the case in April 2008 which reflects 
that the Veteran submitted medical opinions in April 2006, May 
2006, February 2007, August 2007, October 2007, and January 2008 
pertaining to his request for a full-size foam mattress.  
However, none of those records have been associated with the 
Veteran's medical file or his claims file.  Moreover, the April 
2008 statement of the case reveals that the VAMC sent the Veteran 
additional denials of his request for a full-size foam mattress 
in June 2006 and September 2007, which are not in either of the 
Veteran's files.  Accordingly, remand is required for the VAMC to 
associate all of the evidence pertinent to the Veteran's appeal 
with his medical file and claims file, and thereafter, return the 
Veteran's appeal with the additional evidence and both the 
medical file and the claims file to the Board for appellate 
review.

Accordingly, the case is remanded for the following action:

1.  The VAMC must obtain and associate the 
Veteran's claims file with the Veteran's 
medical file for consideration of his appeal.  

2.  The VAMC must locate and associate all of 
the evidence pertinent to the Veteran's 
appeal with the medical and claims files, to 
include the April 2006, May 2006, February 
2007, August 2007, October 2007, and January 
2008 private medical opinions, and the June 
2006 and September 2007 denials of his 
request for a full-size foam mattress.  If 
any of such records are unavailable, the VAMC 
must notify the Veteran and his 
representative and (a) identify the specific 
records the VAMC is unable to obtain; (b) 
explain the efforts that the VAMC made to 
obtain those records; (c) describe any 
further action to be taken by the VAMC with 
respect to the claim; and (d) notify the 
Veteran that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  The VAMC must then readjudicate the 
Veteran's claim for entitlement to a full-
size foam mattress.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal, with both the medical file and 
the claims file, must then be returned to the 
Board for appellate review.

4.  THE VETERAN'S APPEAL IS ADVANCED ON THE 
DOCKET.  This claim must be afforded 
expeditious treatment.  All claims remanded 
by the Board or by the Court of Appeals for 
Veterans Claims for additional development or 
other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West. Supp. 2008).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



